IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JO ANN WILLIAMSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-514

BOARD OF TRUSTEES
JACKSONVILLE POLICE AND
FIRE PENSION FUND,

     Respondent.
___________________________/

Opinion filed November 5, 2014.

Petition for Writ of Certiorari. Original jurisdiction.

Terence J. Kann of Terence J. Kann, P.A., Gainesville, for Petitioner.

Robert D. Klausner and Paul A. Daragjati of Klausner, Kaufman, Jensen, and
Levinson, P.A., Plantation, for Respondent.




PER CURIAM.

      DENIED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.